IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-20552
                          Conference Calendar



WILLIAM F. BEASLEY,

                                           Plaintiff-Appellant,


versus

JAMES A. COLLINS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; P.D. NGUYEN, Dr.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-1718
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     William F. Beasley, Texas prisoner # 635951, proceeding pro

se and in forma pauperis, filed a civil rights complaint pursuant

to 42 U.S.C. § 1983, against James A. Collins, then Director of

the Texas Department of Criminal Justice (TDCJ), and P.D. Nguyen,

M.D., alleging a delay in, and a denial of, adequate medical

treatment.     Beasley’s allegations against Dr. Nguyen are not

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20552
                               - 2 -

actionable under § 1983.   Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991)(prisoner's disagreement with his medical

treatment will not support a § 1983 claim).   Beasley has failed

to allege personal conduct by Collins that would warrant relief

under § 1983.   See Thompson v. Steele, 709 F.2d 381, 382 (5th

Cir.), cert. denied, 464 U.S. 897 (1983)("Personal involvement is

an essential element of a civil rights cause of action.").

     The decision of the district court is AFFIRMED.